DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered. 
Election/Restrictions
Newly submitted claims 9-14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new method claims 9-14 are distinct from the current product claims 1-8. The pattern found in the product claims could be made using another process that is materially different than the embossing process being claimed in new independent claim 9. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 11/1/21. Claims 9-14 are newly added. Claims 9-14 are withdrawn. Claim 1 has been amended. Claims 1-8 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widenbrant USPA_20180245332_A1 in view of Schroer USPA_20050097861_A1 and Altshuler USPA_20130101805_A1.
1.	Regarding Claims 1, 3, 4, 7, and 8, Widenbrant discloses a microporous (corresponds to claimed micropores) membrane (element 180 in Fig. 4B) that is stretched (paragraphs 0050, 0058) and comprises calcium carbonate and polyolefins (paragraph 0050) such as polyethylene and polypropylene (paragraph 0053) as is being claimed in instant Claims 1, 3, and 4.  Widenbrant discloses that said microporous membrane (corresponds to claimed coating) can be bonded to a porous layer (element 120 in FIG. 4B) wherein said porous layer can be made from a non-woven web (corresponds to claimed nonwoven base web) by using spunbound materials (paragraph 0053), as is being claimed in instant Claim 1.  Also, Widenbrant discloses that said nonwoven web porous layer (corresponds to claimed nonwoven base web) can be a barrier to water whilst simultaneously being water vapor permeable (paragraph 0009), as is now being claimed in instant Claim 1. Moreover, Widenbrant discloses that Widenbrant discloses that the thickness of its nonwoven web porous layer (corresponds to claimed nonwoven base web) can be 0.020 inches while its polypropylene microporous membrane (corresponds to claimed coating) can be 0.0035 inches (paragraph 0170) which gives a total thickness of 0.0235 inches thereby meeting Applicants’ thickness range in instant Claim 1. Moreover, Widenbrant discloses that thicknesses of the different layers used in its inventive article can be varied to achieve desired permeability of the article (paragraph 0123). This indicates that varying thickness to achieve certain level of air or water permeability is a result-effective variable known within the art. As such, alternatively, it can be said that such claimed permeability limitations in instant Claim 1 can be arrived at by way of varying the thicknesses of the layers. Widenbrant further discloses that its invention can be used in exterior siding in buildings (corresponds to claimed housewrap of instant Claim 1) (paragraphs 0124-0126).  Also, Widenbrant discloses using a flash tape (paragraph 0128) as is being claimed in instant Claim 8.  Furthermore, Widenbrant discloses using CaCo3 in its Example 1 in the claimed concentration of instant Claim 7.  The Examiner respectfully submits that the extrusion coating limitation found in instant Claim 1 is a process-by-product claim.  The Examiner submits that this specific process would not be expected to impart any specific properties that other known processes would not.  This process disclosed in claim 1 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims 
2.	However, Widenbrant does not disclose the claimed 3D-pattern.
3.	Schroer discloses a membrane for the protection of buildings (Title) comprising a fiber layer (corresponds to a nonwoven layer) (paragraphs 0025, 0029, 0051) which can have studs (see Figures) that correspond to Applicants claimed 3D-patterns pressed into it (See Figures).  This configuration can enable a drainage of water (paragraph 0051).
4.	Altshuler further discloses a fibrous web (Abstract) that can be used in fluid filtration (paragraph 0124) such as on the exterior walls of buildings (paragraph 0193) wherein certain areas can be compressed while other adjacent areas are not (paragraph 0349), in the shape of oval bubbles (Fig. 5A).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nonwoven porous web layer, of Widenbrant, by using the studs (corresponds to claimed 3D patterns) and oval bubbles, of Schroer and Altshuler.  One of ordinary skill in the art would have been motivated in doing so in order to property drain away water within its building siding structure so as to prevent water damage.
Widenbrant in view of Schroer and Altshuler suggests using rows wherein the patterns can be perpendicular to one another in differing sets (Schroer:  Figures 2 and 5).
6.	Regarding Claims 5 and 6, although Widenbrant in view of Schroer and Altshuler does not explicitly disclose this specifically claimed configuration for its studs (corresponds to claimed 3-D pattern) it would be expected for one of ordinary skill in the art to use different patterns to ensure proper drainage of water.  It would be further expected that one of ordinary skill in the art would try various different shapes and configurations entailing those claimed in instant Claims 5 and 6 by way of manipulative experimentation through a desire of optimizing drainage, as disclosed in Altshuler, such as oval bubbles.  Applicants have not explicitly shown how the claimed configuration results in unexpected and surprising properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/           Primary Examiner, Art Unit 1781                                                                                                                                                                                             	November 16, 2021